                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
TIMOTHY LEE HATTEN,                        :    Civil No. 1:13-cv-0209
                                           :
                    Plaintiff,             :
                                           :
             v.                            :
                                           :
BRYAN BLEDSOE, Warden, et al.,             :     Judge Sylvia H. Rambo
                                           :
                    Defendant.             :

                                 MEMORANDUM

      Before the court is a motion for reconsideration of this court’s January 9, 2019

order adopting the report and recommendation (“R&R”). In his motion, the plaintiff,

Timothy Hatten (“Hatten”), seeks to have his objections to the R&R, which were

received after this court’s order, be considered. (Doc. 154.) For the reasons set forth

below, the court will grant the motion for reconsideration insofar as the court will

consider the objections. However, the motion will be denied insofar as the court’s

order adopting the R&R and granting the defendants’ motion for summary judgment

will not be disturbed.

I.    Motion for Reconsideration

      The R&R was filed on December 21, 2018, together with a notice advising

the parties that objections must be filed within 14 days of its receipt. In his motion

for reconsideration, Hatten advises that he mailed his objections to the R&R on
December 27, 2018.1 (Doc. 154, p. 1.) The objections were received by the Clerk of

Court approximately 15 days later, on January 11, 2019, which was 2 days after this

court adopted the R&R. (See Doc. 153.) The court notes that Hatten’s motion for

reconsideration (Doc. 154) was mailed on January 18, 2019 and received by the

Clerk of Court on January 22, 2019, only 4 days later. Both documents were sent

from the same address. In any event, the Chief Judge of this district issued a stay

order in all civil cases in which the government is a party on December 27, 2018 due

to a lack of funding for the United States Attorneys Office, Misc. No. 1:18-mc-0729,

and therefore the court will consider Hatten’s objections as timely filed, and grant

his motion for reconsideration in this regard.

II.      Objections to the R&R

             a. Failure to grant counsels’ motion to withdraw without first
                conducting a hearing

         Hatten argues, inter alia, that the magistrate judge erred by permitting the

withdrawal of counsel and requiring Hatten to proceed pro se. At the time of the

filing of this lawsuit on January 12, 2013, Hatten was represented by private counsel

who continued his representation until he died, sometime in March 2017. On

November 17, 2017, Matthew Comerford, Esquire and Curt M. Parkins, Esquire

entered their appearances as pro bono counsel for Hatten. (Docs. 121-22.) At the



1
    The envelope accompanying this filing is missing a date and time stamp.
                                                 2	
time of their appearance, this case was already at the summary judgment stage.

Discovery was reopened, and on March 12, 2018, defendants filed a motion for

summary judgment. (Doc. 130.)

      On June 1, 2018, Attorneys Comerford and Parkins filed a motion to withdraw

as counsel, citing Hatten’s refusal to permit counsel from filing a response to the

motion for summary judgment and his desire to have them withdraw their

representation. (Doc. 146.) The motion was granted. (Doc. 147.)

      In his objection, Hatten argues that the court should have ordered a hearing

between himself and pro bono counsel to discuss their breakdown in communication.

However, the court is not required to hold such hearings particularly when it is

apparent from the record that the plaintiff is not pleased with his pro bono counsel

and when no motion is filed requesting such a hearing.

         b. Failure to provide Hatten with adequate time to respond to the
            motion for summary judgment and notice of the requirements of
            Local Rule 56.1

      Hatten argues that, after his counsel withdrew their appearance, the magistrate

judge erred by failing to provide with him adequate time to properly respond to the

defendants’ motion for summary judgment and by not informing him of the

requirements of Local Rule 56.1.

      In her June 4, 2018 order, the magistrate judge clearly advised Hatten that he

had until June 15, 2018 to respond to the motion for summary judgment.


                                         3	
Nonetheless, Hatten neglected to respond by the deadline and instead, nearly two

weeks after the deadline had passed, filed a motion for summary affirmance and stay

of briefing schedule on June 28, 2018.

       Although the magistrate judge did not specifically advise Hatten of the

requirements of LR 56.1, she liberally construed his motion for summary affirmance

as an opposition to the motion for summary judgment and accepted the facts he

provided therein as sufficient for purposes of a statement of material fact. In addition,

she excused his failure to timely file the motion. Thus, Hatten was not prejudiced by

any failure to specifically comply with LR 56.1 or the magistrate judge’s June 4,

2018 order. Moreover, Hatten had every opportunity to request a copy of LR 56.1

and the court was under no obligation to send one to him without such a request.

III.   Conclusion

       Hatten has failed to adequately object to the report and recommendation. He

has not identified those portions of the report or recommendations to which his

objections are made or articulated a basis for those objections. Instead, he has filed

excuses for his own perceived failure to properly respond to the motion for summary

judgment.

       Upon further consideration of the report and recommendation, the court again

finds that the recommendation is supported by law which is aptly applied to the facts




                                           4	
of this case. Accordingly, the court reaffirms its order of January 9, 2019 adopting

the report and recommendation.

      An appropriate order follows.



                                      s/Sylvia H. Rambo
                                      SYLVIA H. RAMBO
                                      United States District Judge


      Dated: January 31, 2019




                                         5	
